DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to amendments/remarks filed on 12/27/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11, 15-19 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2017/0086327) in view of Yang (US 2013/0320779).
With respect to claim 2, Matsumura discloses a data center power system (fig 1-3; par 32-44), comprising:
A live electrical power conductor assembly (1031) configured to carry DC power from a power source through a human-occupiable workspace (50) of a data center, the live electrical power conductor assembly comprising:  an electrical conductors that delivers DC power to a planar conductor surface that extends two-dimensionally across a width and a length of the human-occupiable workspace of the data center at a height above a plurality of data center racks that support a plurality of electronic devices (see fig 2; cable 1031 is at a fixed height, thus extending in only 2 dimensions), where the 
Matsumura discloses the conductor assembly comprises an electrical conductor with a planar surface, but does not expressly disclose a grid of criss-crossing electrical conductors, the grid of criss-crossing electrical conductors comprising a plurality of electrical conductors directed in a first direction and a second plurality of electrical conductors directed in a second direction that is orthogonal to the first direction. Yang (fig 1-2, item 10; par 12) discloses a live electrical power conductor assembly that comprises a grid of cross-crossing electrical conductors that deliver DC power to a 
With respect to claim 3, Matsumura discloses at least a portion of the planar conductor surface is exposed to the human-occupiable workspace (fig 2). Matsumura discloses that the first electrical conductor successfully receives power from the electrical power conductor. This indicates that there is at least one exposed surface to enable the flow of current from the electrical power conductor to the rack.
With respect to claim 4, Matsumura discloses the first electrical connector is configured to mount to a top portion of the data center rack (shown in fig 2). The Matsumura live conductor surface is a cable (par 41). It is noted that the phrase “configured to mount to a top portion of the data center rack” is directed to the structure of the first electrical conductor and what it can accomplish without further modifications. This language is directed to the structure of the first electrical conductor. It does not 
With respect to claims 5, 17 both Matsumura and Yang disclose that the electrical conductors are supported above the data center racks. Thus, the references combine to teach that the grid of criss-crossing electrical conductors is embedded or attached to the ceiling structure.
With respect to claims 6-7, 18-19, Matsumura discloses the first electrical conductor is biased to move away from the data center rack to electrically contact the planar conductor surface (1021 is a pantograph).
With respect to claims 8, 10, Matsumura discloses the live electrical power conductor assembly comprises a first live electrical power conductor assembly (1031 of zone A), the system further comprising a second live electrical power conductor assembly (1031 of zone B) configured to carry DC power from the power source through the human-occupiable workspace of the data center to the planar conductor surface.
Yang also discloses the electrical power conductor comprises a first electrical power conductor (fig 2, any one of the conductors in grid 10), the system further comprising a second electrical power conductor (any other one of the conductors in grid 10) configured to carry DC power from the power source through the human-occupiable workspace of the data center, the second electrical power conductor 
With respect to claims 9, 11, Matsumura discloses the electrical connector (1021) is moveable to simultaneously electrically contact the planar conductor surface of the first and second live electrical power conductors. The Matsumura first electrical connector is movable (because it is a pantograph). Thus, it is “movable” to simultaneously contact any number of conductor surfaces.
With respect to claims 15, Matsumura and Yang combine to disclose the apparatus necessary to complete the recited method steps, as discussed above in the art rejections of claims 1, 9, 11 above.
With respect to claim 16, Matsumura discloses moving the first electrical connector (a pantograph is inherently movable) comprises moving the first electrical connector away from a top portion of the data center rack to electrically contact the planar conductor surface exposed to and extending through the human-occupiable workspace above the top portion of the data center rack (see fig 2).
Claims 12-13, 20-21 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2017/0086327) in view of Yang (US 2013/0320779) and Humprey (US 2011/0096522).
With respect to claims 12 and 20, the combination discloses a power distribution system suspended above the data center racks, but does not expressly disclose the voltage of that system. Humphrey (fig 1; par 11-15) discloses a data center power distribution system that distributes DC power at between 750-1000VDC (par 14). Humphrey discloses that the DC voltage is “on the order of 350VDC or greater” 
Furthermore, the exact voltage value is a result effective variable. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, in re Weriheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); in re Woodruff, 919 F,2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).” MPEP §2144.05. The claimed voltage of 750-1000 VDC is inside the range disclosed by Humphrey.
The combination and Humphrey are analogous, since they are from the same field of endeavor, namely data center power distribution systems. At the time of the invention by the applicants, it would have been obvious to one skilled in the art to configure the combination’s distribution voltage to be 750-1000VDC, as taught by Humphrey. The motivation for doing so would have been the selection of an optimum value. MPEP §2144.05.
With respect to claims 13 and 21, Humphrey discloses the DC power is transformed (at 116) from 750-1000VDC to a lower DC power value at the plurality of data racks (par 14). Humphrey discloses the converter 116 are “proximally associated” with the data racks.
Claims 14 and 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura (US 2017/0086327) in view of Yang (US 2013/0320779), Humprey (US 2011/0096522) and Campbell (US 2008/0273306).
The combination discloses the data center power system and method of claims 13 and 21, but does not expressly disclose a rack stop. Campbell discloses a 
The combination and Campbell are analogous, since they are from the same field of endeavor, namely data centers. At the time of the invention by the applicants, it would have been obvious to one skilled in the art to modify the combination to include a rack stop, as taught by Campbell. The motivation for doing so would have been to arrange for the racks to be placed in the correct locations.
Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
With respect to the argument that Yang’s power grid 10 is described as a polarity of wires made of conductive material… and that wires are crisscrossed to form a grid of exposed metal and that Yang’s power grid still does not teach or suggest “a planar conductor surface that receives electrical power from and that extends two-dimensionally across a width and a length of the human-occupiable workspace of the data center at a height above a plurality of data center racks in the data center”.  It is respectfully submitted that the combinations of Matsumura and Yang disclose the above noted deficiencies, namely a grid of criss-crossed electrical conductors (Yang’s grid 10) and a planar conductor surface that extends two-dimensionally across a width and length of the human-occupiable workspace (The applicants’ specification states, “the DC conductor assembly 210 includes a conductor surface 211 that extends in a planar direction through the human-occupiable workspace” (par 79). Thus, the specification 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836